                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
NEM                                             271 Cadman Plaza East
F. #2020R00098                                  Brooklyn, New York 11201
                                                                                 X
                                                                               ____FILED___ENTERED
                                                                               ____LOGGED_____RECEIVED
                                                                               
                                                May 14, 2020                   11:25
                                                                                       am, May 14 2020
                                                                               ATBALTIMORE
                                                                               CLERK,U.S.DISTRICRTCOURT
By E-mail                                                                      DISTRICTOFMARYLAND
                                                                                      crp
                                                                               BY______________Deputy    

The Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    United States v. Marlon Saracay-Lopez, et al.
                    Criminal Docket No. 20-350

Dear Judge Levy:

               The government respectfully moves for an order unsealing the complaint and
arrest warrants in the above-captioned matter.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:              /s/
                                                Nadia E. Moore
                                                Assistant U.S. Attorney
                                                (718) 254-6362
Enclosure

cc:   Clerk of Court (by ECF)
